 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee ee x
UNITED STATES OF AMERICA :
20-cr-188 (JSR)

-y-
ORDER
HAMID AKHAVAN,

Defendant.

Wo ee ee ee x

JED S. RAKOFF, U.S.D.d.

The defendant’s motion to stay the forfeiture order pending
appeal or to reconsider the forfeiture order at an evidentiary
hearing is granted in part, insofar as the Court will hold an

evidentiary hearing at 10:00 a.m. on August 12, 2021.

Dated: New “Se NY S44 LA

July 3, 2021 JK S. RAKOFF, “U.S.D.Jd.

 
